Citation Nr: 0937567	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-26 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2. Entitlement to service connection for 
diverticulitis/diverticulosis, also claimed as spastic colon.

3.  Entitlement to an initial increased (compensable) 
evaluation for service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had essentially continuous active duty from June 
1945 to January 1947.  He was born in 1927.  Some copies of 
service medical records may or may not have been destroyed in 
the 1973 fire in St. Louis (as the Veteran was informed when 
he inquired decades later).  However, it is noted that after 
first sought by VA from the service department, since 1948 
there have always been and now are original copies of a good 
many service treatment records associated with the claims 
file; and furthermore, there is nothing to show that these 
were not all that were available at that time.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions by the above Department of Veterans Affairs (VA) 
Regional Office (RO).

In his initial Substantive Appeal, a VA Form 9, filed in 
August 2006, the Veteran indicated hat he was not disagreeing 
with the denial of his claim with regard to issues ## 1 and 
2.  However, he included them as part of his appeal in a 
Substantive Appeal a VA Form 9, dated in October 2007.  In a 
VA Form 21-4138 submitted in August 2008, he asked that PTSD 
be added to his already pending appellate claim.  In a VA 
Form 21-4138 in November 2008, he noted the addition of the 
PTSD claim and declined to pursue his prior request for a DRO 
hearing in lieu of which he asked that all issues be added 
and handled to include a Board hearing.  Service connection 
for PTSD was denied in November 2008 and an SOC was issued in 
May 2009.  A VA Form 9 on the PTSD issued is of record dated 
in June 2009.  A written waiver with regard to some 
additional records as well as copies of some data already in 
the file, was received in August 2009.

The Veteran and his son provided testimony before the 
undersigned Acting Veterans Law Judge on Travel Board at the 
VARO in August 2009; a transcript is of record.   Based on 
the above, the Board considers the appropriate issues now on 
appeal as shown on the front cover, and as confirmed at the 
time of the VARO hearing.

A large packet of evidence from the Veteran was received by 
the Board and entered into the file on September 24, 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has any 
acquired psychiatric disorder to include PTSD which is 
related to his military service on any premise. 

2.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has 
diverculitis/diverticulosis which is related to his military 
service on any premise. 

3.  The Veteran's hemorrhoids are mild to moderate at their 
very worst, and are not large or thrombotic, or irreducible 
with excessive redundant tissue evidencing frequent 
recurrences.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder to include PTSD was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in or aggravated by service, and is 
unrelated to service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1113, 1116, 1131, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.310 (2008).

2. Diverticulitis/diverticulosis, also claimed as spastic 
colon, was not incurred in or aggravated by service and is 
unrelated to service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

3.  The criteria for an initial compensable evaluation for 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, DC 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

An SOC and SSOC were issued, and the requirements to support 
the claims were discussed at length.  In the aggregate, the 
Board finds that the RO has satisfied the duty to notify and 
assist under the VCAA.

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009). 

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  The Veteran was advised of the 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  The Veteran has submitted 
additional data, and has indicated that he has no other 
information or evidence to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of the claims, and to respond to VA 
notices.  Moreover, the appellant has not demonstrated any 
prejudicial or harmful error in VCAA notice, and any 
presumption of error as to the first element of VCAA notice 
has been rebutted in this case.  See Shinseki v. Sanders, 
supra. 

The appellant and his representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  In this case, any absence 
of information was harmless error and, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

Service Connection
  Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. §§ 3.303(a), 3.304.  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  

Secondary service connection may also be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Any increase in severity of a non-service-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the non-service-connected 
condition, will be service connected.  However, VA will not 
concede that a non-service-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the non-service-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the non-service-connected disease or 
injury.  The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. § 
3.310(b).  The Board notes that 38 C.F.R. § 3.310, above, the 
regulation which governs claims for secondary service 
connection, was amended during the pendency of this claim and 
appeal. The intended effect of this amendment is to conform 
VA regulations to the Allen decision, supra.  

In addition, certain diseases may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of 
inccurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus between the claimed in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).

With respect to the second element, if the evidence shows 
that the Veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
any claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it warrants preliminary 
discussion that the evidentiary record does not substantiate 
the reasonable likelihood of a current medical diagnosis of 
PTSD, and the Veteran has not provided any corroborative data 
so that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).

In any event, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor. See Dizoglio v. 
Brown, supra.  The requisite additional evidence may be 
obtained from sources other than the Veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126. See 61 
Fed. Reg. 52,695-702.  Therefore, the Court took judicial 
notice of the diagnostic criteria requiring that a person 
experienced, witnessed, or was confronted with a traumatic 
event which generated a response involving intense fear, 
helplessness, or horror, with the question of whether such 
claimed stressor was severe enough to cause PTSD in a 
particular individual being a clinical determination for 
examining mental health professionals.  

Nothing in Cohen, however, negates the need for a non-combat 
Veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Whether a Veteran has submitted sufficient 
corroborative evidence of the claimed in-service stressors is 
a factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In this, as in any other case, it remains the duty of the 
Board as the fact finder to determine credibility in any 
number of contexts, whether it has to do with testimony or 
other lay or other evidence.  See Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992).  In general, lay individuals may not 
render medical conclusions, see Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); however, a lay statement may be made which 
relays the visible symptoms of a disease or disability or the 
facts of observed situations or circumstances, see Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991), after which a 
decision must be made as to the credibility thereof in the 
context of probative medical evidence.  More recently, the 
U.S. Court of Appeals for the Federal Circuit held, in 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006), that the Board is obligated to, and fully justified 
in, determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements.

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, supra.

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence,"  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), and has also held that a Veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

As applicable to the present case it must be reiterated that, 
while the appellant is competent to offer statements of 
first-hand knowledge that he experienced cold during service, 
as a lay person he is not competent to render a probative 
opinion on a medical matter, such as the time onset of his 
claimed disability or of its medical diagnosis or causation.  
See Espiritu, supra; Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).




 Factual Background and Analysis

The Veteran has enumerated his service experiences at great 
length and detail, both in writing and in testimony, 
including command of a unit in the absence of another, 
alleged negative comments by a supervisor, purported 
behavioral problems with other solders with which he did not 
conform, a relationship with a national of the country in 
which he was stationed and other instances including a dog, 
etc.  He has made similar comments during VA clinical visits 
which are recorded as well.

The Veteran has submitted photos of German nationals with 
whom he had a personal relationship, his American family, 
documents relating to awards in service and over the many 
years he served with NASA and other evidence.  

His wife has provided a statement to the effect that in July 
1947, they attended church together and he some sort of a 
reaction and did not again attend church for 50 years; and in 
December 1947, he had another incident when he pushed a car 
which was later hit by a motorcycle, and he blamed himself 
for the accident and stopped driving for months.  She also 
states that he was a compulsive over-eater who gained 47 
pounds in 1947 and was obese all of his life.

In a large packet of evidence submitted to the Board and 
added to the file in September 2009, all of which has been 
reviewed in detail, the Veteran detailed documents that he 
said had been in a metal box for 62 years, and the retrieval 
and review of which caused him to have dramatic escalation of 
his blood pressure.  He has described his life in detail, 
including a number of distressing incidents and sadness.  He 
has clarified and detailed his situation in service both 
within the community and militarily; he has detailed 
circumstances in service which were purportedly abusive.  
Included in the packet of evidence was affidavit evidence 
from a service comrade who verified that while there were in 
service, there were situations which were fraught with 
behavior and life-styles including of a sexual nature that 
they found hostile, uncomfortable and alien.  Among other 
results of torture and sleep deprivation and other abuse, the 
Veteran has identified his precipitous gaining of weight in 
and after service.  He has argued that were it not for his 
mental health issues that got worse after his in-service 
situations, with resultant guilt and anger and other feelings 
associated therewith, he would have been promoted higher than 
he was at NASA.

The Board has looked at, and listened to, each of these in 
considerable detail.  The Board acknowledges and appreciates 
the Veteran's long service in the military and thereafter as 
a civil servant, including his demonstrated success in his 
NASA career, reflecting a high intellect as he has noted.  
The Board has carefully noted that many of the situations he 
has delineated (and which have to some extent been confirmed 
by a service comrade and his wife, and stories which are 
confirmed by his words as well as photos, etc.) undoubtedly 
happened in one or another form, and that these, and the 
individuals perpetrating them, e.g., what he has 
characterized in a way as a negative "command climate", 
undoubtedly left him upset and frustrated, and made him 
angry, anxious, or caused any of a variety of other 
responses.  He and the others providing documentation are 
entirely capable of observing and identifying situations.  

They are not, however, qualified to diagnose or provide nexus 
opinions.  Moreover, the ultimate adjudicative issue is, 
however, whether they were factual stressors as contemplated 
for a confirmed psychiatric diagnosis let alone a nexus 
between an acquired psychiatric disorder and service.  In 
that context, and in the face of the other evidence of record 
including medical opinions, they are certainly credible but 
not persuasive.  

Even in the case of his assertions of a continuity of 
symptomatology since service, he is certainly competent to 
describe such symptoms and his lay reports are entitled to 
some probative weight.  However, the Court has held that, 
even where a Veteran asserted continuity of symptomatology 
since service, medical evidence was required to establish "a 
nexus between the continuous symptomatology and the current 
claimed condition...".  See, e.g., McManaway v. West, 13 Vet. 
App. 60, 66 (1999), vacated on other grounds sub nom. 
McManaway v. Principi, 14 Vet. App 275 (2001); Voerth v. 
West, 13 Vet App. 117 (1999).  

In this case, given the absence of interim clinical 
substantiation, and even when considering his reports and the 
medical evidence of record, there is no diagnosis of PTSD 
including as being associated with service and his current 
demonstrated anxiety is felt by medical experts to be 
attributable to other causes, and not to be due to service.  
The Board finds that this is the more probative evidence as 
to the relationship between any current problems and service, 
and it ultimately outweighs the Veteran's own assertions of 
continuity of symptoms since service. 

He has also asserted that his psychiatric problems caused or 
contributed to his gastrointestinal disability.  In another 
statement he suggests that his hemorrhoids may also have had 
a negative incremental impact elsewhere in his digestive 
system.

As for the in-service atmosphere and specific incidents, 
there is no way to further substantiate any of these as a 
purported stressor(s), and this has been so certified in a 
memorandum in the file.  The recently added data does not 
alter the basic nonconfirmabilty thereof.  Nonetheless, the 
Board is aware of all of the data provided by the Veteran and 
finds it not inherently incredible.  On the other hand, 
neither is it, alone, and absent any supportive evidence or 
qualified opinions, dispositive of his claim.  

To reiterate, in order to grant service connection for any 
disability, there are three primary and pivotal components: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of a nexus between the claimed in-service 
injury or disease and the current disability.

The Veteran's service records (and there are quite a few 
including a separation examination) show neither mental 
health issues nor gastrointestinal problems to include 
diverticular disease.

The Veteran has stated that he has no clinical records or 
other evidence with regard to the period since service other 
than the records in the file.

With regard to his alleged mental health issues, there are 
recent VA clinical records (all of which are from decades 
after service) documenting some instances of guilt on his 
part for not having participated with his family in religious 
activities and because some of his grandchildren have 
substance abuse problems; and a diagnosis of anxiety reaction 
in 2006.  

He has specifically been said to have no PTSD indicators 
after testing by VA.  And there is no evidence whatsoever 
that there is a medical basis for finding that any mental 
health issues are in any way associable with service on any 
pretext.

In July 2006, diagnosis was made of generalized anxiety 
disorder.  Clinical records show an ongoing diagnosis carried 
of diverticulosis or diverticulitis, but no symptomatology 
identified per se.  He has also been noted to have possible 
gallbladder problems.  And he is also been told to not take 
certain medications due to a tendency for his diverticulitis 
to bleed, and on one occasion, VA medications were changed 
for that reason.  [It is noted that he has a number of other 
organic and not insignificant disabilities for which he takes 
myriad medications, some quite potent].  

There is no medical opinion remotely suggesting that he has 
either an acquired psychiatric disorder or diverticular 
disease as a result of service on any premise including 
secondary to his modest hemorrhoids. 

And regardless of the myriad purported but nonconfirmable in-
service situations he faced, and notwithstanding his wife's 
discussion of his idiosyncratic behavior after two incidents 
in 1947, neither an acquired psychiatric disorder nor 
gastrointestinal problems characterized as diverticular or 
otherwise, was present in or for decades after service, if at 
all.  

The gap of time of between in-service symptoms and the first 
post- service medical evidence any such disability is, in 
itself, significant and it weighs against the Veteran's 
claims.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered in service connection claims).  

Thus, none of the pivotal elements of service connection have 
been adequately fulfilled.  The evidence in that regard is 
not equivocal and a doubt is not raised to be resolved in his 
favor.

Increased Rating
Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the Veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

For an increased-compensation claim 38 U.S.C.A. § 5103(a) 
requires certain minimums as to notification and other 
matters.  Further notice is not required in this case 
because, upon review of the file, the Board finds that every 
effort has been made to inform the Veteran as to what is 
required for an increased rating and he has affirmatively 
indicated by his actions and words that he fully comprehends 
what is required.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board finds that the 
symptoms in this case have been relatively static throughout 
and staging is unnecessary.

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

External or internal hemorrhoids are rated pursuant to 38 
C.F.R. § 4.114, DC 7336. A noncompensable evaluation is 
assigned for mild or moderate hemorrhoids; a 10 percent 
rating is assigned for large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences; and a 20 percent evaluation is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.

Factual Background and Analysis

The entire file is available for review and comparison.

VA clinical date from October 2005 refers to the Veteran 
having mild bleeding from his hemorrhoids without other signs 
or symptoms. 

VA examination in March 2007 noted a 60-year history of 
hemorrhoids. He complained of itching, swelling and bleeding 
of an intermittent nature with remissions and recurrence of 
one or less per year without thrombosis.  He said that 
sometimes the hemorrhoids would come and then go back in when 
he sat down, four to five times a month.

A private physician, HSB, M.D., apparently as a VA consult 
for the above evaluation, in a report in April 2007, said 
that a flexible sigmoidoscopy had shown internal hemorrhoids, 
engorged with bleeding and one small scar.  He recommended 
Anusol suppositories or ProctoFoam.

For the assignment of a compensable rating for hemorrhoids, 
there must be evidence large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences.  None of this has been demonstrated in 
any of the clinical data of record.  His bleeding and pain 
are treated with suppositories and foam and there is no 
history or evidence of thombosis.  Again, the evidence is not 
equivocal and a doubt is not raised to be resolved in his 
favor.  Should his symptoms increase in the future, he is 
free to submit evidence to that effect with regard to the 
reopening of claim.  There is no basis for staging the rating 
since the symptoms have been relatively stable since the 
initial grant, and have never more nearly approximated the 
criteria for anything other then the current noncompensable 
rating reflective of mild to moderate hemorrhoidal 
disability, at worst. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service- 
connected hemorrhoids have resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for an acquired psychiatric disorder to 
include posttraumatic stress disorder (PTSD) and for 
diverticulitis/diverticulosis, also claimed as spastic 
colon), is denied.

An initial increased (compensable) evaluation for service-
connected hemorrhoids is denied.


____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


